Title: Abigail Adams to Thomas Boylston Adams, 11 February 1795
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Son Thomas
            Quincy Febry th 11 1795
          
          When you address me again, let it be by the endearing Epithet of Mother, instead of the formal one Madam; I Should have thought your partiality for your Friends the Quakers would have prevented your substituting any other Epithet. and now having in a few words setled a point respecting titles, a subject which has occupied a great Legislature for many days, and occasiond much warmth and Heat, the Mad—sonian party, insisting that previous to Naturalization, all foreigners should renounce their titles, the other Party contending, that it was the priviledges annexed to Titles which renderd them of

concequence, that by the American Constitution no Man could hold a title, that Naturalization excluded him from titles as an American and that it was childish for that House to cavil at the Name of Baron Duke or Lord or Bishop which could have no effect here, and that obliging a Man to renounce them, might affect his interest in other Countries where estates were frequently annexd to titles. upon this the Yeas and Nays were call’d for. this occasiond much warmth, as it was then considerd as an Art to fix a stigma upon those who considerd the Subject too trifling in itself to occupy the House, but knowing the aversion in the Americans to the Bug Bear, it was supposed to be done to create a new allarm, and raise a cry of Aristocracy against all who opposed the motion. the vote was however insisted upon and taken and, Northern & Southern pitted against each other 58 Ayes 32 Nays—
          I have my Dear Son to acknowledg the Receipt of a two Letters from you, one written immidiately after your arrival in London, and the other from the Hague the 12 December one which your Brother mentions haveing written from London I have not received. I have a letter from mrs Copley 15 Novbr infoming me that She had procured and sent the silk for Mrs Welch. I thank you for your attention to this and my other commission, but there was one of more importance to me, of which I fear both Your Brother and you were unmindfull, and I have no fancy for a stiff Dutchman. I mean the Minatures for Braclets which I wish to have taken an Executed in England. the expence of them I should request the Willinks to reimburse. the Setting of them in gold with the Hair in cypher I would have executed by an old acquaintance of mine in cheepside Savory by Name, a Quaker a very honest and honorable silver smith and Jeweler from whom I used to procure all articles which I had occasion for in that way.
          I feel your embarrassment in a foreign Country the Language of which You cannot speak. I know by experience how unpleasent it is, but that is a difficulty which will daily diminish. I rejoice that you are with your Brother. I am sure either of you alone must have been triste. England you know is the Country of my greatest partiality. Holland appeard to me Such a place of still Life, Amsterdam & Roterdam excepted, that I thought I could not be reconciled to become an inhabitant of it, and I perfectly assented to Sir William Temples Character of it, that it was a Country where the Earth is better than the Air, and profit more in request than honour, where there is more sense than Wit, and more Wealth than pleasure, more good Nature

than good humour, where a Man would chuse rather to travel than to Live, where he would find more things to observe than to desire, & more persons to esteem than to Love. altho tis near a century since this Character was drawn, you will soon perceive that it, need not Sit for a New Likeness you will find many things in the Country well worthy your attention Some of those which I particularly remember, and which I would recommend to your notice. the statue of Erasmus, upon the great Bridge in the Grand market place at Rotterdam is one of them, and indeed Rotterdam itself is a curiosity. the Spaciousness of the streets and the Elegance of the Houses surpass those at Amsterdam. the Sight of Houses Masts of Ships—and the tops of Trees promiscuously huddeld together is at once Novel and Romantic. if you had any opportunity whilst in England to visit any of the celebrated Gardens and pleasure grounds, were it only those within a few miles of the city, Such as osterley place Sion House, or Tilney House, they would give you a through disgust to the stile of gardening in Holland where
          
            “Grove Nods to Grove, each alley has a Brother
            And half the platform, justs reflects the other”
          
          and yet you will find much expence. their walks are all a soft sand instead of the hard gravel of England. an object which struck me with the true sublime, was my ride from the Hague to scheveling. the strait Road and fine Trees are pleasing, but at the end, the Broad ocean opens Suddenly upon you when you have no suspicion of it, and creates a most pleasing sensation. in The Prines of oranges Cabinet at the Hague I thought there was the neatest, tho not the largest collection of curiosities Which I had met with, and according to the custom of the Country preserved in the nicest manner. in the little room call’d the Study are a fine collection of paintings by Dutch and Flemish Masters
          There was one by Potter which You may have heard me mention. it is a Rural Scene, cattle drinking and their shade reflected in the Water, the flies upon the Cows seem alive, and a Toad Sitting upon the Grass is equally excellent.
          Leyden utrech, Harlem, all have monuments of Art worthy a strangers notice & the painted Glass in windows in a Church at Gorcum are a great curiosity. all these and many others which I visited I can traverse again with you, and it renews the pleasure to recite it to one who is going to enjoy the same gratifications
          
          If the French get possession of Holland I hope they will not continue to war with the fine Arts as they have done
          as you will see your Brothers Letter you will learn Domestic occurrences from that. present my respects to old mr Dumas to the Willinks Families—and to all others who recollect Your / ever affectionate Mother
          
            Abigail Adams
          
        